JUSTICE RARICK, dissenting: Because I believe People v. Taylor (1985), 139 Ill. App. 3d 779, 487 N.E.2d 767, presents a better reasoned approach, I respectfully dissent. Defendant here was convicted of second degree murder and armed violence predicated on aggravated battery, two separate offenses. I disagree with the majority that we should look to the same set of facts analysis. Aggravated battery, a proper predicate felony for armed violence, simply is not a lesser included offense of voluntary manslaughter, or second degree murder. Aggravated battery requires a more culpable mental state. (139 Ill. App. 3d at 782, 487 N.E.2d at 770.) I also do not believe the Taylor approach circumvents the supreme court ruling in People v. Alejos (1983), 97 Ill. 2d 502, 455 N.E.2d 48, as does the majority. The purpose of the armed violence statute is to prevent the carrying of a deadly weapon. (See People v. Carrillo (1986), 148 Ill. App. 3d 11, 13, 499 N.E.2d 44, 45.) The wisdom of such a statute clearly is evident in this instance. Absent defendant’s carrying of a deadly weapon, her altercation with her sister in all probability would not have been transformed into a homicide. The purpose behind the armed violence statute cannot be achieved if convictions are not allowed to stand. I therefore believe defendant’s conviction for armed violence predicated on aggravated battery was proper and should not be vacated.